Citation Nr: 1522504	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than February 10, 2010, for the grant of service connection for a mood disorder.

2.  Entitlement to an effective date earlier than February 10, 2010, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before the undersigned in August 2013.  A transcript is of record. 

The issue of entitlement to an effective date earlier than February 10, 2010 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An original claim for service connection for a psychiatric disorder was received by VA on October 25, 1989, within one year of the Veteran's service discharge.

2.  A March 1996 Board decision that granted service connection for a seizure disorder constituted an implicit denial of service connection for a psychiatric disorder.

3.  When liberally construed, a claim to reopen service connection for a psychiatric disorder was received in February 1997.

4.  Resolving all reasonable doubt in favor of the Veteran, evidence of a psychiatric disorder associated with a seizure disorder was received in August 19, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of August 19, 2004, but not earlier, for the grant of service connection for a mood disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400, 4.122, 4.124a, Diagnostic Code 8911 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal for an earlier effective date for the grant of service connection for a mood disorder (claimed as depression) arises from the Veteran's disagreement with the initial effective date following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  

VA's duty to assist has been met for this claim.  All of the necessary records have been obtained.  In correspondence received in May 2008, the Social Security Administration informed VA that they were unable to locate any records for the Veteran.  VA examinations or medical opinions are not needed to decide this claim involving entitlement to an earlier effective date.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  




Analysis

In an October 2010 rating decision, the RO granted service connection for a mood disorder (claimed as depression) as secondary to a service-connected seizure disorder.  An effective date of February 10, 2010, was assigned.  

The Veteran contends that service connection should have been made effective in 2004.  See, the Veteran's Appeal Process Election form received in July 2012.

Based on the procedural and evidentiary history contained in the record, the Board agrees, and has determined that the proper effective date for the grant of service connection for a mood disorder is August 19, 2004, for the reasons that follow.

As a general proposition, the law regarding the effective date of an award of service connection benefits is well-understood.  The effective date of an award of benefits based on an original claim cannot be earlier than the date that the VA received the claim.  See 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

An informal claim for benefits is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant.  38 C.F.R. § 3.155(a) (2014).

A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams, 568 F.3d at 960.  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim.  Adams, 568 F.3d at 960 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002).  

The Veteran submitted a claim for a nervous condition that was received by VA on October 25, 1989.  A claim for blackouts was received on November 6, 1989.  

In the course of claim development, the Veteran underwent VA psychiatric and neurologic examinations in January 1990.  At the psychiatric examination, it was determined that no psychiatric disorder was present.  A primary neurological disease was also not found.

Service connection was denied for both claimed disabilities in a July 1990 rating decision.  The Veteran perfected an appeal of that rating decision.  

In February 1995, the Board remanded the appeal for additional development, describing the issue on appeal as 'entitlement to service connection for a psychiatric disorder with blackouts.'  The additional development included a VA psychiatric examination.  At a VA psychiatric examination in June 1995, an examiner provided a diagnosis of posttraumatic seizure disorder, chronic.  A psychiatric disorder was not diagnosed and the Veteran is noted to have denied a history of psychosis or cognitive losses during the clinical examination.

In March 1996, the Board granted service connection for a seizure disorder.  The Board noted in the introduction of its decision that it had recharacterized the claim on appeal accordingly.  The Board decision also included discussion of the fact that VA psychiatric examinations in January 1990 and in June 1995 had failed to yield a diagnosis of a psychiatric disorder, and that the latter examination had resulted in a diagnosis of posttraumatic seizure disorder only.  The grant of service connection for a seizure disorder was effectuated in a March 1996 rating action.

By operation of law, the Board's decision was final based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Although the March 1996 Board decision did not expressly state that service connection for a psychiatric disorder was denied, such a claim is found to be have been implicitly denied.  

In certain circumstances, pursuant to the implicit denial doctrine, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (defining the implicit denial doctrine).  

In Cogburn, the Veterans Court identified four factors in determining whether the implicit denial doctrine applies.  The first factor is the relatedness of the claims. 

At the time when the Veteran was granted service connection, seizure disorders were rated under the provisions of Diagnostic Code 8911 (pertaining to the evaluation of petit mal epilepsy).  The evaluation of petit mal epilepsy, in turn, was rated under the general rating formula for minor seizures.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8911 (1996).  Those regulations expressly contemplated the possibility of a co-existing or related psychiatric disorder as a manifestation of epilepsies.

Specifically, 38 C.F.R. § 4.122 (1996) provided that "[t]he term psychomotor epilepsy refers to a condition that is characterized by seizures and not uncommonly by a chronic psychiatric disturbance as well."  38 C.F.R. § 4.122 (a)(1996).  Further, a chronic mental disorder is not uncommon as an interseizure manifestation of psychomotor epilepsy and may include psychiatric disturbances extending from minimal anxiety to severe personality disorder (as distinguished from developmental) or almost complete personality disintegration (psychosis).  38 C.F.R. § 4.122(b) (1996).

In addition, a Note after "The Epilepsies" provided that a non-psychotic organic brain syndrome was to be rated separately under the appropriate diagnostic code (e.g., 9304 or 9307).  In the absence of a diagnosed non-psychotic organic psychiatric disturbance, a psychotic, psychoneurotic, or personality disorder (if diagnosed and shown to be secondary to or directly associated with epilepsy), was to be rated separately.  In such cases, the psychotic or psychoneurotic disorder was to be rated under the appropriate diagnostic code, and the personality disorder would be rated as a dementia (e.g. diagnostic code 9304 or 9307).  38 C.F.R. § 4.124a (1996).

In short, the applicable regulations expressly contemplated the possibility of mental disorders in epilepsies.  The 1996 Board decision addressed service connection for a seizure disorder, but also noted that a mental disorder was not present based on the evidentiary record.  The Board even recharacterized the appeal to reflect that the Veteran's seizure disorder was not shown to have manifested with a concurrent mental disorder, and specifically granted service connection for a posttraumatic seizure.  For these reasons along with the evidentiary development directed in this case, the claims for a seizure disorder and the claim for a psychiatric disorder are closely related.

The second factor noted in Cogburn, is the specificity of the adjudication, that is, does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the claim was denied.  Here, the evidentiary development directed in the February 1995 remand and the March 1996 Board decision (and the subsequent rating decision in March 1996 that effectuated the Board decision) put the Veteran on notice that a claim of entitlement to service connection for a psychiatric disorder was not being granted.  

In the March 1996 Board decision that granted service connection for a seizure disorder, the Board expressly stated in the introduction that it was recharacterizing the claim.  The claim was recharacterized from 'entitlement to service connection for a psychiatric disorder with blackouts' to 'entitlement to service connection for a seizure disorder.'  In addition, the Board discussed the evidentiary record and noted that the VA examination in January 1990 was negative for evidence of a diagnosed psychiatric disorder and June 1995 VA examination only revealed a diagnosis of post traumatic seizure disorder.  Under the circumstances a reasonable person would be on notice that service connection for a psychiatric disorder was not being granted.

The third factor is the timing of the claims.  The Veteran filed the claim for a nervous condition in October 1989 and a claim for blackouts in November 1989.  

The fourth factor is whether the Veteran was represented.  Although the Veteran was not represented by an attorney, he had been represented by a national service organization since August 1991.

For above reasons, the Board concludes that the implicit denial doctrine is applicable as the facts of the case support the relatedness of claims, the specificity of the adjudication, the timing of the claims, and whether the claimant was represented at the time the claims were filed.  Cogburn, at 215-17.  

Therefore, the March 1996 Board decision that granted service connection for a seizure disorder, without also granting service connection for a non-psychotic organic brain syndrome associated with the seizure (epileptic) disorder, terminated the pending status of any earlier service connection claim for a psychiatric disorder.  See 38 C.F.R. § 3.160(c); see Cogburn, at 210-213 (a subsequent final adjudication of a claim identical to a pending claim that had not been finally adjudicated terminated the pending status of the earlier claim).  By operation of law, the Board's decision was final based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Accordingly, an effective date in October 1989, for the grant of service connection for a mood disorder, is not warranted.

In April 1996, the RO ordered a re-examination of the Veteran's service-connected seizure disorder.  At VA examinations in April 1996, it was determined that no psychiatric manifestations were present.  The only diagnosis given was major motor seizures.  In a May 1996 rating decision, the RO denied an increased rating for the service-connected seizure disorder and the Veteran perfected an appeal of that decision.

In statement received in February 1997, the Veteran indicated that he was depressed, but then stated that he told the doctors that he was not depressed when asked so that he would not be placed on medication.  Then, in a statement received in January 1998, the Veteran's representative requested a separate evaluation for the psychologic component of the service-connected seizure disorder.  

The Board will "liberally construe" the Veteran's February 1997 statement to constitute a petition to reopen a prior and final claim for service connection for a psychiatric disorder.  38 C.F.R. § 3.155(a) (2014).  

As indicated, the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board finds that there was no pending or unadjudicated service connection claim for a psychiatric disorder under 38 C.F.R. § 3.160(c) before February 1997.  Accordingly, there is no factual or legal basis for an earlier effective date before 1997 under 38 C.F.R. § 3.400.  

Although February 1997 is the date of receipt of a reopened claim, the Board finds that the date entitlement to service connection for a psychiatric disorder arose was in August 2004.  

VA treatment records from 1997 to August 2004 do not reflect a diagnosed psychiatric disorder.  In addition, at a VA examination in May 1998, an examiner noted that there did not appear to be a mental disorder associated with the Veteran's epilepsy.

At a VA medical psychology consult provided to the Veteran on August 19, 2004, he reported symptoms of depression and other difficulties related to what he believed was an overdose of Dilantin that had been prescribed for his seizure disorder.  The examining psychologist provided AXIS I diagnoses of psychological factors affecting medical condition and major depression.  A VA treatment note dated in October 2004 shows the Veteran requested clarification regarding the psychologist's findings.  The psychologist indicated that the diagnosis she thought was most appropriate was depressive disorder, NOS.  She further noted that the Veteran reported a lengthy history of discouragement and frustration related to his health concerns.  

In June 2005, the Veteran's representative submitted a statement that read,

On the issue of the diagnosis of Major Depression, the veteran is willing to have an exam performed to assess a link between the psychiatric condition and his epilepsy.

That same month, the RO scheduled a VA examination to determine whether the Veteran had a psychiatric disorder related to the service-connected seizure disorder.  At a VA examination in October 2005, an examiner provided a diagnosis of major depressive disorder and an opinion that such disorder was not secondary to the service-connected seizure disorder.  

In January 2006, the RO issued a supplemental statement of the case (SSOC) for the pending appeal of an increased rating for the seizure disorder.  In that SSOC, the RO noted that the Veteran's depressive disorder had not been related to his seizure disorder by the VA examiner.  A rating decision denying service connection for a psychiatric disorder was not issued.

In February 2010, the Veteran submitted another statement requesting service connection for depression as secondary to his seizure disorder.  

At a VA examination in September 2010, a VA examiner determined that the Veteran had a mood disorder related to his general medical condition, specifically his service-connected seizure disorder.  The examiner also indicated that the Veteran was very depressed and met the criteria for a major depressive episode.  

In an October 2010 rating decision, the RO granted service connection for a mood disorder and assigned an effective dated of February 10, 2010.  This appeal for an earlier effective date ensued.

As indicated by the record, the earliest evidence of a claim to reopen service connection for a psychiatric disorder, after the March 1996 final denial, was in February 1997.  This claim for service connection has remained pending since that time because the RO had not adjudicated it prior to the October 2010 rating decision.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  

However, the VA treatment record dated August 19, 2004, contains the first evidence of a confirmed diagnosis of a psychiatric disorder that can reasonably be construed as related to the Veteran's seizure disorder.  The Board has reached this conclusion based on the VA treatment records dated in 2004, the lay evidence provided by the Veteran (wherein the Veteran denied being depressed to doctors), and the September 2010 VA examination report.  The Board observes that many of the problems and symptoms reported by the Veteran at the September 2010 examination were also reported in 2004 and in treatment records since 2004.  Moreover, the VA psychologist in August 2004 indicated that the Veteran had a lengthy history of discouragement and frustration related to his health concerns.  Therefore, any reasonable doubt as to whether the August 2004 diagnosis of major depression was related to his service-connected seizure disorder is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

At his August 2013 hearing, the Veteran testified that he filed a claim for a psychiatric disorder in 2002 with AMVETS.  He stated that this claim was denied and that he appealed from the decision.  The Veteran's representative stated that in February 2003, Congressman Clay wrote a letter on the Veteran's behalf indicating that he had a mood disorder.  As noted above, the Board has found that the Veteran reopened his claim in February 1997.  Thus, the Veteran has received the benefit of the doubt in this regard.  Nonetheless, in reviewing the claims file, the Board finds no record of a claim for service connection for a psychiatric disorder having been received by VA in 2002.  The only correspondence received from the office of Congressman W. M. Clay was dated in December 2003 and does not reference a mood disorder.

In sum, a petition to reopen a claim of service connection for a psychiatric disorder secondary to the seizure disorder was received in February 1997.  However, entitlement to service connection compensation is found to have arisen no earlier than August 19, 2004.  Accordingly, the correct effective date of the award of is the latter of these two dates, which is August 19, 2004.  38 C.F.R. § 3.400(q)(2).


ORDER

An effective date of August 19, 2004, but not earlier, for the grant of service connection for a mood disorder associated with seizure disorder, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is currently in receipt of a TDIU effective from February 10, 2010.  He asserts that an earlier effective date is warranted.  

At the outset, the Board notes that it appears a claim for a TDIU was raised in 1997, and has been pending since that time.

In March 1996, the Board granted service connection for a seizure disorder.  The grant of service connection for a seizure disorder was effectuated in a March 1996 rating action; an initial 10 percent rating was assigned.

In April 1996, the RO ordered a re-examination of the Veteran's service-connected seizure disorder.  

In May 1996, the RO denied an increased rating for the service-connected seizure disorder and the Veteran submitted a timely notice of disagreement that was received in January 1997.  In a February 1997 statement, the Veteran wrote that he could not work because of his seizure disorder.  In his substantive appeal, received in March 1997, the Veteran stated that he had been laid off due to his seizures.  

In a May 1997 rating action, the RO increased the evaluation for the seizures to 40 percent, effective from October 25, 1989.  

In February 1998, the Board remanded the increased rating claim as well as a claim for TDIU.  In February 2000, the Board denied an increased rating for the seizure disorder and referred the TDIU claim to the RO for development.

In January 2002, the Veteran submitted another claim for an increased rating for his service-connected seizure disorder as well as a claim for TDIU.  A formal application, VA Form 21-8940, was received in September 2002.  The RO denied both claims in a rating decision issued in January 2004, and the Veteran appealed.

The Board remanded the claims for an increased rating and a TDIU in a January 2008 decision.  In September 2009, the Board partially granted the claim for an increased rating and remanded the TDIU claim.  

In February 2010, the Veteran requested entitlement to TDIU.  The Board remanded the claim for TDIU in April 2010.

In a rating decision issued in October 2010, the RO granted service connection for a mood disorder, effective February 10, 2010.  The RO later awarded TDIU in an April 2012 rating decision, with an effective date of February 10, 2010.  This appeal for earlier effective dates followed.

Based on the procedural history as outlined, it appears that an initial claim for a TDIU was raised in 1997, and has been pending since that time.  See Rice v. Shinseki, 22 Vet. App. 447(2009).   

Although the Veteran may not have met the schedular criteria for a TDIU in 1997, based on his single service-connected disability of seizure disorder, evidence of record between 1997 and 2010 suggested that he may have been unemployable due to his seizure disorder.  For instance, at an April 1996 VA examination, an examiner stated that the Veteran was unemployed because of his history of seizures.  In a May 1998 VA examination report, an examiner noted that it is not likely that an employer, except a family member, would willingly engage a person whose current seizure frequency was as the Veteran described.  Also, in December 2004 correspondence, a private physician stated that the Veteran was unemployable due to his seizures and sleep apnea.  

As a result, entitlement to TDIU on an extraschedular basis must be considered for the appeal period that is from 1997 until February 2010.  38 C.F.R. § 4.16(b).  This has not been accomplished.  On remand, the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration as the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10(2001); Floyd v. Brown, 9 Vet. App. 88, 94-97(1995).  

Further, the Board has awarded an earlier effective date of August 19, 2004, for the grant of service connection for a mood disorder.  The agency of original jurisdiction must assign a disability rating for the period from August 19, 2004, to February 10, 2010, in the first instance.  Such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16(a) during that period.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any VA Vocational Rehabilitation file(s).  

2.  Assign a disability rating for a mood disorder (claimed as depression) for the period from August 19, 2004, February 10, 2010, in the first instance.

3.  After associating any pertinent, outstanding records, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected seizure disorder and his mood disorder, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for any period of time between May 1996 and February 2010.  

The claims folder must be made available to and reviewed by the examiner.  A detailed history regarding the Veteran's employment and education and vocational attainment prior to February 2010, should be taken.

All findings, along with a fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  

4.  Refer the claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) for the period prior to February 10, 2010.

5.  Then, after undertaking any development deemed appropriate, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


